     Case 1:18-cv-01138-DAD-SKO Document 46 Filed 04/15/20 Page 1 of 2

 1

 2

 3

 4                                        UNITED STATES DISTRICT COURT

 5                                FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7       J.A.J., a minor, through his mother and                   No. 1:18-cv-01138-DAD-SKO
         Next Friend, CRYSTAL BOTELLO, et al.,
 8
                               Plaintiffs,                         ORDER GRANTING STIPULATION TO
 9                                                                 MODIFY SCHEDULING ORDER
                 v.
10                                                                 (Doc. 45)
         State of California Highway Patrol Officer
11       EFRAIN JIMENEZ, et al.,
12                             Defendants.
13

14

15              On April 10, 2020, the parties filed a stipulation to extend all scheduling order dates. (Doc.

16   45.) The parties state that they have diligently pursued discovery but the current coronavirus

17   (COVID-19) pandemic has caused substantial delays in discovery. (Id. at 2.) Specifically, the
18   parties have multiple depositions to complete and have third party subpoenas outstanding, and
19
     although “[c]ounsel anticipated scheduling depositions of the parties and third-party witnesses for
20
     late March and April[,]” that has not been possible due to the “shelter-in-place” restrictions in
21
     California. (See id.)
22

23               Based on the parties’ representations, and because this is the parties’ first request to modify

24   the scheduling order, the Court finds good cause to extend the deadlines in the scheduling order as

25   requested.1 Accordingly, for good cause shown, the Court GRANTS the request and will modify
26
     the scheduling order and enlarge the deadlines as follows:
27

28   1
         The Court will adjust certain dates proposed by the parties to conform to the Court’s scheduling preferences.
     Case 1:18-cv-01138-DAD-SKO Document 46 Filed 04/15/20 Page 2 of 2

 1
       Event                            Prior Date                  Continued Date
 2     Non-Expert Discovery             April 24, 2020              January 29, 2021
 3     Expert Disclosures               May 22, 2020                March 5, 2021
 4     Rebuttal Expert Disclosures      June 12, 2020               April 2, 2021
 5     Expert Discovery Completion      July 10, 2020               May 7, 2021

 6     Non-Dispositive Motion Filing    July 24, 2020               May 14, 2021

 7     Non-Dispositive Motion Hearing   August 26, 2020             June 16, 2021

 8     Dispositive Motion Filing        July 24, 2020               July 2, 2021

 9     Dispositive Motion Hearing       September 15, 2020          September 3, 2021

10     Settlement Conference            May 19, 2020                September 9, 2021, at
                                                                    10:30 a.m.
11     Pretrial Conference              November 30, 2020           November 15, 2021, at
                                                                    2:30 p.m.
12     Trial                            January 26, 2021            January 4, 2022, at 8:30
                                                                    a.m.
13

14
     IT IS SO ORDERED.
15

16
     Dated:    April 14, 2020                              /s/   Sheila K. Oberto              .
                                                UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                2
